Title: Notes on St. George Tucker’s Measurements of the Natural Bridge, 9 September 1795
From: Jefferson, Thomas
To: 




Mr. Tucker’s measures of the Natural bridge. Sep. 9. 1795.



  
 f  I


  height from top of bridge to bottom of water
  196–9

      the water 2. I. deep.  

conjectural thickness of the arch near middle
   56–10


from abutment to abutment across the stream



      under upper side of bridge
   70–9


      under lower side of do.
   54–2


      narrowest part (a little below middle)
   48–8


